147 A.2d 772 (1959)
Dr. Jean MENETREZ, Appellant,
v.
Ann MENETREZ, Appellee.
No. 2259.
Municipal Court of Appeals for the District of Columbia.
Argued October 20, 1958.
Decided January 19, 1959.
*773 Hyman Smollar, Washington, D. C., for appellant.
Wallace McGregor, Washington, D. C., for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
Defendant appeals from an award entered by the trial court under the Uniform Reciprocal Enforcement of Support Act, as adopted in the District of Columbia July 10, 1957.[1] His principal contention is that the court abused its discretion in awarding a sum for the support of his minor child in excess of the amount requested by his former wife and recommended by the forwarding state. We have examined the record and find sufficient evidence to uphold the trial court in the exercise of its discretion. Therefore the contention is without merit and need not be discussed at length.
The remaining assignment of error is that the trial court did not make findings of fact and conclusions of law in accordance with Rule 11 of the Domestic Relations Branch. On the basis of the record before us, we hold that there was substantial compliance with the rule.
Affirmed.
NOTES
[1]  Code 1951, § 11-601 et seq. (Supp. VI).